Citation Nr: 1509527	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He is in receipt of a Purple Heart Medal and Combat Infantryman Badge.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The reopened claim for entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2007 rating decision denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not perfect an appeal of the decision.  

2.  Evidence received after the August 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claims.

3.  The evidence is at least in relative balance as to whether the Veteran's bilateral hearing loss is etiologically related to active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board reopens the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus based on the receipt of new and material evidence.  In addition, the Board has granted entitlement to service connection for bilateral hearing loss and remanded the issue of entitlement to service connection for tinnitus.  As a result, any deficiency in VA's compliance with this issue is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.




New and Material Evidence

An August 2007 rating decision denied the issues of entitlement to service connection for bilateral hearing loss and tinnitus on the basis that there was no evidence that either disability was incurred in or caused by military service.  The Veteran was informed of this decision by a letter dated in August 2007.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case (SOC) in June 2008.  He did not perfect an appeal of the decision.  The August 2007 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002). 

A previously denied claim may be reopened by the receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In May 2009, VA received a statement from the Veteran wherein he requested entitlement to service connection for bilateral hearing loss and service connection for tinnitus.  

The evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records, VA audiology examination, (during which the Veteran reported noise exposure in the form of rifles, pistols, explosions, artillery, mortars, tanks, and tank fire), VA treatment records, and a statement from the Veteran.  The RO conceded exposure to acoustic trauma during service based on the Veteran's combat service, but found that there was no evidence establishing that the Veteran's bilateral hearing loss and tinnitus were related to the conceded in-service acoustic trauma.

Evidence added to the record since the August 2007 rating decision includes several statements made by the Veteran in support of his claims.  In one statement, the Veteran reported that he flew on one hundred to one hundred and thirty Huey helicopter missions.  This assertion was not raised before, nor was it considered in the VA examinations, and is therefore new.  It is also material as it constitutes a new form of severe and prolonged noise exposure that raises a reasonable possibility of substantiating the claims.

Having found that new and material evidence has been presented, reopening of the claims for service connection for bilateral hearing loss and tinnitus is in order.  For the reasons discussed below, additional development of the evidence is needed before the claim of entitlement to service connection for tinnitus is decided on the merits.

Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Concerning evidence of a current disability, the audiogram performed with the January 2010 VA examination reflects a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records do not reflect treatment or findings of hearing loss during active service.  However, the Veteran reported being exposed to high levels of noise during fire fights as a result of his combat service.  The Veteran's DD Form 214 reflects that the Veteran received a Combat Infantryman Badge and Purple Heart for his period of service.  38 U.S.C.A. § 1154(b).  The Board finds that the Veteran was exposed to acoustic trauma during service and the requirement for an in-service injury has been met.

In terms of etiology, the January 2010 VA examiner indicated that she could not resolve the issue of etiology without resort to mere speculation.  In the rationale, the examiner noted that the separation report of medical examination indicated normal hearing through 4000 Hertz, but that the 3000 Hertz and 6000 Hertz thresholds were not tested.  The examiner stated that inner ear damage due to noise exposure typically causes hearing loss beginning in the high frequencies and gradually spreads to the lower frequencies.  The examiner indicated that the Veteran's current hearing loss exceeded norms for hearing loss due to aging and the configuration was consistent with noise exposure.  However, without testing at 6000 Hertz, the examiner was unable to determination without speculation as to whether his hearing loss began during service or was caused by service.  

In this case, the Board finds that the evidence is in equipoise as to whether the Veteran's hearing loss is related to his active service.  In doing so, the Board acknowledges the Veteran's statements regarding the long-standing nature of his hearing loss, which the Veteran is competent to report.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Further, the Board notes that the VA examiner's opinion, while ultimately noting that an opinion could not be provided, adds support for a grant of service connection for hearing loss by noting that the Veteran's hearing loss was consistent with noise exposure.  The Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.  The Board will resolve the benefit of the doubt in favor of the Veteran and finds that bilateral hearing loss is related to active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss is granted.


ORDER

New and material evidence has been received; the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.  

New and material evidence has been received; the claim of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.  

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran contends that his tinnitus is the result of his exposure to acoustic trauma during combat in Vietnam.  However, he provided conflicting statements regarding the onset of his tinnitus.  The Veteran underwent VA examinations in July 2007 and January 2010.  The July 2007 VA examiner indicated that the tinnitus was at least as likely as not due to the same etiology as the hearing loss, but could not resolve the issue without resorting to speculation.  The January 2010 VA examiner provided an opinion that the Veteran's tinnitus was unrelated to military noise exposure given the Veteran's statements that his tinnitus onset years after separation from service.  In this case, the Board finds that a new medical opinion would be helpful in adjudicating the claim of entitlement to service connection for tinnitus.  This is particularly so because of the Board's grant of service connection for bilateral hearing loss.  Fast Letter 08-10 suggests that tinnitus may in some instances be related to hearing loss.  Training Letter 10-02, issued in March 2010, notes that sensorineural hearing loss is the most common cause of tinnitus, but that the etiology of tinnitus often cannot be identified.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement); Floyd v. Brown, 9 Vet. App. 88 (1996).  A new opinion is required.  

Accordingly, the issue is REMANDED for the following action:

1.  Issue the Veteran a notice letter with respect to a claim for entitlement to secondary service connection for tinnitus. 

2.  Obtain the Veteran's updated VA treatment records.  

3.  Return the claims folder to the examiner who conducted the January 2010 VA examination; or, from another suitably qualified examiner.  The examiner must review the claims folder and note that such a review was accomplished.   

Following review of the claims folder, the examiner should provide opinions as to the following:

a.  Is it at least as likely as not (50 percent probability or higher) that the Veteran's tinnitus is related to active service?   

b.  Is the tinnitus at least as likely as not (50 percent probability or higher) caused by or aggravated by the now service-connected bilateral hearing loss?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be proffered for any opinion reached.  

4.  Thereafter, readjudicate the issue of entitlement to service connection for tinnitus on a direct and secondary basis.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


